Dismissed and Opinion Filed April 30, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00928-CV

      KASEY C. KRUMMEL AND KRUMMEL LAW, Appellants
                           V.
    NXRT ATERA, LLC AND NXRT ATERA II, LLC D/B/A ATERA
  APARTMENTS, TI COMMUNITIES AND TMIF VIEW LP, D/B/A THE
              VIEW AT KESSLER PARK, Appellees

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-02415

                         MEMORANDUM OPINION
                  Before Justices Bridges, Pedersen, III, and Evans
                              Opinion by Justice Evans
      Appellants’ brief is overdue. By postcard dated March 11, 2020, we notified

appellants the time for filing their brief had expired. We directed appellants to file a

brief and an extension motion within ten days. We cautioned appellants that failure

to file a brief and an extension motion would result in the dismissal of this appeal.

To date, appellants have not filed their brief nor have they corresponded with the

Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).



                                         /David Evans/
                                         DAVID EVANS
                                         JUSTICE


190928F.P05




                                       –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

KASEY C. KRUMMEL AND                       On Appeal from the 298th Judicial
KRUMMEL LAW, Appellants                    District Court, Dallas County, Texas
                                           Trial Court Cause No. DC-18-02415.
No. 05-19-00928-CV         V.              Opinion delivered by Justice Evans.
                                           Justices Bridges and Pedersen, III
NXRT ATERA, LLC AND NXRT                   participating.
ATERA II, LLC D/B/A ATERA
APARTMENTS, TI
COMMUNITIES AND TMIF VIEW
LP, D/B/A THE VIEW AT
KESSLER PARK, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

       It is ORDERED that appellees NXRT ATERA, LLC AND NXRT ATERA
II, LLC D/B/A ATERA APARTMENTS, TI COMMUNITIES AND TMIF VIEW
LP, D/B/A THE VIEW AT KESSLER PARK recover their costs of this appeal, if
any, from appellants KASEY C. KRUMMEL AND KRUMMEL LAW.


Judgment entered April 30, 2020




                                     –3–